PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
LI, YULIN 
Application No. 29/670,761
Filed: November 19, 2018
Attorney Docket No.: SATC003-US01 
:
:
:                    DECISION  ON PETITION
:
:



This is a decision on the petition filed December 31, 2020, under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely pay the required issue fee on or before July 13, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed April 13, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on July 14, 2020.  A Notice of Abandonment was mailed on October 15, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply with the issue fee of $350; (2) the petition fee of $1,050; (3) a proper statement of unintentional delay; and (4) the terminal disclaimer and fee of $170.

The terminal disclaimer is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET